            Case 2:18-cv-01274-TSZ Document 138 Filed 03/10/21 Page 1 of 2




 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 6                                  AT SEATTLE

 7
         CAVE MAN KITCHENS INC.,
 8                        Plaintiff-Counter Defendant,
                                                             C18-1274 TSZ
 9            v.
                                                             MINUTE ORDER
10       CAVEMAN FOODS LLC,
11                        Defendant-Counterclaimant.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
          (1)   Having reviewed the parties’ Joint Status Report (“JSR”), docket no. 136,
14
   which indicates that the parties will proceed to trial on Defendant’s remaining
   counterclaims—Counts II, IV, VI, VII, and VIII of the Counterclaims, see Defendant’s
15
   Amended Answer (docket no. 33)—the Court hereby SETS a jury trial to commence
   September 20, 2021. The JSR also indicates that one or more of Defendant’s remaining
16
   counterclaims presents purely legal issues that may be resolved as a matter of law, see
   JSR (docket no. 136 at 2–3). Accordingly, the Court extends the deadline to file any
17
   dispositive motion on Defendant’s remaining counterclaims, and issues the following
   amended trial schedule:
18
            JURY TRIAL set for 9:00 AM on                             September 20, 2021
19
            Length of trial                                           5 days
20
            Dispositive Motions due by                                May 7, 2021
21
            Motions in Limine due by                                  June 4, 2021
22

23

     MINUTE ORDER - 1
                Case 2:18-cv-01274-TSZ Document 138 Filed 03/10/21 Page 2 of 2




 1               Pretrial Order,1 Trial Briefs, and Proposed Voir           September 3, 2021
                 Dire/Jury Instructions due by
 2
                 Pretrial Conference set for 10:00 AM on                    September 10, 2021
 3
         All other terms and conditions, and all dates and deadlines not inconsistent
 4 herewith, contained in the Order Setting Trial Date and Related Dates, docket no. 36, and
   the Minute Entry, docket no. 101, shall remain in full force and effect.
 5          (2)       The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
 6
              Dated this 10th day of March, 2021.
 7

 8                                                        William M. McCool
                                                          Clerk
 9
                                                          s/Gail Glass
10                                                        Deputy Clerk

11

12

13

14

15

16

17

18

19

20

21
     1
         The Agreed Pretrial Order shall be filed in CM/ECF and shall also be attached as a Word
22 compatible file to an e-mail sent to the following address: ZillyOrders@wawd.uscourts.gov.

23

     MINUTE ORDER - 2
